DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 3/26/2021.
Claims 62-81 are pending. Claims 1-61 stand canceled. 
Response to Arguments
Applicants’ arguments filed under Remarks on pages 7-9 on 3/26/2021 have been fully considered but they are not persuasive. Applicants state on pages 8-9 that “In rejecting the ‘motion model’ element of claims 64 and 65, the Office points to paragraphs [0097], [0141], and [0144] of Miksa. (Office Action at 5-6.) However, Miksa only discloses "the computer arrangement 10 uses the mask to establish a boundary of the object in the image," (Miksa at 1 [0142]), and ‘one such image processing technique is blurring the image relating to that object such that privacy data is not visible anymore,’ (Miksa at 1 [0144]). Miksa does not disclose or suggest a computer- implemented method for adjusting point clouds generated using at least one scanner carried by a scanning platform, the method including "assessing the base point cloud information to determine estimated motion model factors; [and] relocating one or more scanning points of the plurality of scanning points based, at least in part, on an estimated motion of the target object in accordance with a motion model associated with the target object and in accordance with the determined estimated motion model factors" as recited in claim 62. Accordingly, Miksa fails to disclose each and every element of, and therefore fails to 
Miksa discloses assessing the base point cloud information to determine estimated motion model factors and relocating scanning points in accordance with a motion model associated with the target object and in accordance with the determined estimated motion model factors. Miksa performs speed estimation of the object to identify moving object. The object absolute position and their absolute speed at the time the images were taken is determined. Paragraph [0079]. Range sensor is used to identify the object of interest. The range sensor's scanning points include distance data relating to the distance between the range sensor 3(1) and the car of FIG. 10.  Based on this, and the other collected measurements, the range sensor's scanning points can be processed by computer arrangement 10 to identify where the car is as a function of time, as well as its velocity vector. Paragraph [0094]. For the calculations, see paragraphs [0133-0139]. Finally, Fig. 22, it is illustrated that the speed and size, shape of moving object is determined. Therefore, Miksa meets the limitations of pending claims. Please see the rejection below in detail. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 62-80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0296705 to Miksa et al. (hereafter, “Miksa”).
With regard to claim 62 Miksa discloses a computer-implemented method for adjusting point clouds generated using at least one scanner carried by a scanning platform (Figures 4b, 6, 11, 14 and 15a, 15b, 15c, paragraphs [0089], [0104]), the method comprising: obtaining base point cloud information (Fig. 14 for example where the functionality relating to moving objects is summarized, paragraph [0080] and [0081]) comprising a plurality of scanning points that are produced by the scanner (Fig. 6, “The range sensor's scanning points include distance data relating to the distance between the range sensor 3(1) and the car”, paragraph [0089], also see paragraph [0094] and [0102-0103]), wherein each of at least a subset of the scanning points indicates a position of at least a portion of a target object (paragraph [0080] where “two point clouds of the same object but as generated from the two different laser sensors 3(j) are used to determine a short time trajectory of the moving object which will be used to estimate the position of the object as a function of time. Such an estimate of the position of the object as a function of time” and paragraph [0090, [0094]], and so on) and wherein at least two scanning points of the plurality of scanning points are produced at different times (scanning points are produced at different times as the position of the object is i. ) in accordance with motion model associated with the target object (Fig. 22 for example where it is shown how real size and shape of moving object is determined by showing motion model associated with target object, paragraph [0149-0158]) and in accordance with the determined estimated motion model factors (speed, size, shape, vector model are estimated motion model factors, paragraphs [0079-0080, 0094, 0134-0139]); and generating an adjusted point cloud based, at least in part, on the relocating of the one or more scanning points (paragraph [0112-0113], paragraph [0141] where “If objects are moving fast, their shape as detected by the range sensors 3(i) should first be corrected by the computer arrangement 10” is described further by referring to Fig. 22.  Paragraphs [0149-[0160]).
With regard to claim 63 Miksa discloses determining the estimated motion of the target object based, at least in part, on a volume defined by the plurality of scanning points (Fig. 17; paragraphs [0119, 0121] where “Some shape characteristics of the object indicating, for instance, the object's proportion may be added as characteristic 
With regard to claims 64 and 65 Miksa discloses wherein the volume defined in accordance with the plurality of scanning points includes a minimized quantity of volume pixels occupied/volume enclosed by the scanning points at a target timepoint, in accordance with the motion model associated with the target object (paragraphs [0097, 0141, 0144]. FIG. 19 shows such a mask for a cloud of pixels relating to the person shown in FIG. 10. As shown in FIG. 20, in this way, the computer arrangement 10 uses the mask to establish a boundary of the object in the image of FIG. 10. One such image processing technique is blurring the image relating to that object such that privacy data is not visible anymore. This is shown in FIG. 21.).
With regard to claim 66 Miksa discloses wherein the plurality of scanning points is produced within a period of time (Figures 15a-15c, Fig. 22, the position/points are of a function of time).
With regard to claim 67 Miksa discloses wherein a relative distance between the target object and the scanning platform changes during the period of time (distance between range sensor and object sensed by the range sensor is disclosed. Paragraph [0089], “range sensor's scanning points include distance data relating to the distance between the range sensor 3(1) and the car.” Paragraphs [0094, 0103, 0118, etc.).
With regard to claim 68 Miksa discloses wherein the adjusted point cloud represents at least one of a location, orientation, or shape of the target object at the end of the period of time (Abstract: “identifying a first points cloud within the first range sensor data, relating to at least one object; producing a mask relating to the object 
With regard to claim 69 Miksa discloses wherein the estimated motion of the target object includes at least one of a translational motion or a rotational motion (paragraphs [0057-0060], Fig. 2, paragraph [0065]).
With regard to claim 70 Miksa discloses locating the target object based, at least in part, on the adjusted point cloud (paragraphs [0090-0091 and 0117-0118]).
With regard to claims 71 and 77, claims 71 and 77 are rejected same as claim 62 and the arguments similar to that presented above for claim 62 are equally applicable to claims 71 and 77. Miksa discloses a device and a computer as shown in Figures, specifically Figure 4a, and car/vehicle 1, range sensors 3, cameras 9, processor 11, paragraphs [0061-0077], and all of the other limitations similar to claim 62 are not repeated herein, but incorporated by reference.
With regard to claim 72 Miksa discloses wherein the positions indicated by at least two of the scanning points correspond to different portions of the target object (paragraphs [0088], [0101], [0103], [0141]).
With regard to claim 73 Miksa discloses wherein the scanning points are represented within a three-dimensional reference system associated with the at least one scanner or the scanning platform (Figs. 2, 16 and 17, “the computer arrangement 
With regard to claim 74, claim 74 is rejected same as claim 69 and the arguments similar to that presented above for claim 69 are equally applicable to claim 74, and all of the other limitations similar to claim 69 are not repeated herein, but incorporated by reference.
With regard to claims 75 and 76 Miksa discloses wherein the translational/rotational motion component includes at least one of a constant translational/rotational speed factor or a variable translational/rotational speed factor (paragraph [0109, 0133-0135, 0151-0158]).
With regard to claim 78, claim 78 is rejected same as claim 63 and the arguments similar to that presented above for claim 63 are equally applicable to claim 78, and all of the other limitations similar to claim 63 are not repeated herein, but incorporated by reference.
With regard to claim 79, claim 79 is rejected same as claim 66 and the arguments similar to that presented above for claim 66 are equally applicable to claim 79, and all of the other limitations similar to claim 66 are not repeated herein, but incorporated by reference.
With regard to claim 80, claim 80 is rejected same as claim 68 and the arguments similar to that presented above for claim 68 are equally applicable to claim 80, and all of the other limitations similar to claim 68 are not repeated herein, but incorporated by reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0296705 to Miksa et al. (hereafter, “Miksa”) in combination with US 9,383,753 to Templeton et al. (hereafter, “Templeton”).
With regard to claim 81, Miksa teaches the vehicle of claim 77. Miksa teaches vehicle including airborne vehicles, paragraphs [0026 and 0054]. However, Miksa does not expressly teach the vehicle includes at least one of an unmanned aerial vehicle (UAV), a manned aircraft, an autonomous car, a self- balancing vehicle, a robot, a smart wearable device, a virtual reality (VR) head-mounted display, or an augmented reality (AR) head-mounted display.
Templeton teaches the vehicle includes at least one of an unmanned aerial vehicle (UAV), a manned aircraft, an autonomous car, a self- balancing vehicle, a robot, a smart wearable device, a virtual reality (VR) head-mounted display, or an augmented reality (AR) head-mounted display (“an autonomous vehicle, such as a driverless automobile”, throughout the reference, Fig. 1, vehicle 100, col. 7 lines 4-14).
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Miksa’s reference. The suggestion/motivation for doing so would have been to have Miksa’s method of an arrangement for mapping range sensor data on image sensor data on an autonomous vehicle that includes a light detection and ranging, LIDAR, device and controller so that the 3D point map may identify obstacles to avoid, as suggested by Templeton.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Templeton with Miksa to obtain the invention as specified in claim 81. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669